Citation Nr: 1434721	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability including as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for a bilateral upper extremity radiculopathy disability including as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to February 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  However, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2013).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged, in part, that his service-connected lumbar spine disability has caused cervical spine and bilateral upper extremity radiculopathy disabilities.

Notably, in a January 2006 correspondence, a private physician indicated that although he could not establish a cause or relationship between the lumbar disc degeneration, the lumbar condition could indeed aggravate the symptoms that the Veteran suffered from his cervical disc degeneration.  Likewise, March 2009 and June 2009 forms from a private physician indicated that the Veteran's degenerative disc disease of the cervical spine was due to his service-connected degenerative disc disease of the lumbar spine.  These opinions are of little probative value as no rationale was provided for the conclusions reached.  

The Veteran underwent a VA examination in January 2009.  The examiner opined that the Veteran's bilateral radiculopathy was not caused by or a result of the service-connected lumbar disability.  The Veteran underwent another VA examination in June 2009.  In an August 2009 VA addendum opinion, the examiner, a nurse practitioner, concluded that the Veteran's cervical spine disability was not caused by or a result of the service-connected lumbar disability.  The examiner also determined that the Veteran's bilateral radiculopathy was not caused by or a result of the service-connected lumbar disability or his service-connected hepatitis C.  In a November 2009 opinion, the VA nurse practitioner determined that the Veteran's claimed disabilities were not related to his back injuries while in service.

The Boards notes that while the January 2009 VA examiner and June 2009 examiner determined that the Veteran's cervical spine and bilateral upper extremity radiculopathy disabilities were not caused by or related to his service-connected lumbar spine disability or to service, neither examiner addressed whether the Veteran's service-connected lumbar spine disability has aggravated his claimed cervical spine and bilateral upper extremity radiculopathy disabilities.  Thus, these opinions do not adequately address whether the Veteran's service connected lower back disability aggravated his cervical spine and upper extremity disabilities.  

As such the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for cervical spine and bilateral upper extremity radiculopathy disabilities as secondary to a service-connected lumbar spine disability.

Accordingly, the Board finds that further medical examination in connection with these claims is warranted to determine whether or not the Veteran's cervical spine and bilateral upper extremity radiculopathy disabilities were aggravated by his service-connected lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any his claimed cervical spine and bilateral upper extremity radiculopathy disabilities. 

Based on a review of the record and an examination of the Veteran, the examiner should:

(a)  Offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine and/or bilateral upper extremities disabilities are proximately due to service-connected lumbar spine disability;

(b)  For any current disability of the cervical spine and/or bilateral upper extremities that is not proximately due to a lumbar spine disability, proffer an opinion as to whether the Veteran it is at least as likely as not (50 percent probability or greater) that the disability(ies) have been permanently aggravated beyond their natural progression by the service-connected lumbar spine disability.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

3.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



